DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority benefits from KR10-2021-0021919 field 02/18/2021 in Korea. The priority documents were electronically retrieved on 09/29/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is considered and attached. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US-20220028954-A1, hereinafter as, Li). 
In regards to claim 1, Li discloses a display device (fig.3, a display device) comprising: a circuit layer (circuit layer comprising layer 110, 90, 70, 30 and 10 as shown, fig.3); a pixel electrode of a light emitting element which is on the circuit layer (para 0065, 120 the first electrode layer of the light emitting element D (comprising 140, 120 and 150), fig.3, disposed on the circuit layer) and electrically connected to the circuit layer (and connected to circuit layer as shown, fig.3); a pixel definition layer on the circuit layer (fig.3, a pixel defining layer 130, para 0062) and defining each of: a first opening which exposes the pixel electrode of the light emitting element to outside the pixel definition layer (pixel defining layer 130 part on the right side as shown, fig.3), and a second opening spaced apart from the pixel electrode  (pixel defining layer 130 part on the left side as shown, fig.3); an auxiliary electrode through which power is provided to the light emitting element (para 0133,  the cathode layer 150 may be electrically connected to the second power line VSSL through a via hole. The VSSL line is considered as the auxiliary electrode); and a common electrode of the light emitting element on the light emitting functional layer (cathode layer 150 of the light emitting element as the common electrode which is disposed on the light emitting layer D, fig.3) and electrically connected to the auxiliary electrode at the through hole in the light emitting functional layer (para 0133, the cathode layer 150 may be electrically connected to the second power line VSSL through a via hole). 
Li does not expressly disclose, but makes it obvious to one of ordinary skill in the art, “the auxiliary electrode in the second opening of the pixel definition layer (VSSL line as auxiliary electrode) and comprising a material different from the pixel electrode (a different material for auxiliary electrode can be chosen by one of ordinary skill in the art), a light emitting functional layer of the light emitting element which is on each of the pixel electrode, the pixel definition layer and the auxiliary electrode (fig.3, light emitting layer D of the light emitting element which on the electrode 120, pixel defining layer 130 and the VSSL line) and defines a through hole corresponding to the auxiliary electrode which is in the second opening of the pixel definition layer (para 0133,  the cathode layer 150 may be electrically connected to the second power line VSSL through a via hole. The VSSL line is considered as the auxiliary electrode. Therefore, the via hole and the auxiliary electrode both can be in and around the second opening area corresponding to the pixel defining layer 130).” 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Li’s teachings to place an auxiliary electrode (a power supply line of a different material to that of cathode/anode of OLED) to be connected to the cathode (common electrode) of the OLED via a via hole in order to supply power to the common electrode during display driving period.  
In regards to claim 15, Li discloses a display device (fig. 3, a display device) comprising: a circuit layer (circuit layer comprising layer 110, 90, 70, 30 and 10 as shown, fig.3); a pixel electrode of a light emitting element which is on the circuit layer (para 0065, 120 the first electrode layer of the light emitting element D (comprising 140, 120 and 150), fig.3, disposed on the circuit layer) and electrically connected to the circuit layer (and connected to circuit layer as shown, fig.3); a pixel definition layer on the circuit layer (fig.3, a pixel defining layer 130, para 0062) and including a plurality of pixel definition patterns overlapping an edge of the pixel electrode (overlaps pixel electrode 120 on the right and left sides of the patterns of 130, fig. 3); an auxiliary electrode on the circuit layer and between the plurality of pixel definition patterns;
 Li does not expressly disclose, but makes it obvious to one of ordinary skill in the art, “a light emitting functional layer of the light emitting element which is on each of the pixel electrode, the plurality of pixel definition patterns and the auxiliary electrode (light emitting layer D, fig.3, disposed on pixel electrode 120, pixel definition patterns 130 and the VSSL line), the light emitting functional layer defining a through hole corresponding to the auxiliary electrode; and a common electrode of the light emitting element which is on the light emitting functional layer (cathode layer 150 of the OLED disposed on the light emitting layer D, fig.3) and electrically connected to the auxiliary electrode at the through hole defined in the light emitting functional layer (para 0133,  the cathode layer 150 may be electrically connected to the second power line VSSL through a via hole. The VSSL line is considered as the auxiliary electrode. Therefore, the via hole and the auxiliary electrode both can be in and around the second opening area corresponding to the pixel defining layer 130 or the light emitting functional layer).”   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Li’s teachings to place an auxiliary electrode to be connected to the cathode (common electrode) of the OLED via a via hole in order to supply power to the common electrode during display driving period.  
In regards to claim 16, Li discloses the display device of claim 15, wherein the plurality of pixel definition patterns are [grammar] spaced apart from each other (fig.3, pixel defining layer 130 structures on the left and right sides as shown), and the auxiliary electrode defines a plurality of openings in which the plurality of pixel definition patterns are provided (As rationed in claim 15, the via hole and the auxiliary electrode both can be in and around the second opening area corresponding to the pixel defining layer 130 or the light emitting functional layer which would define second openings).

Allowable Subject Matter
Claims 2-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The priori art of Li does not disclose the features in the following dependent claims. 
2. The display device of claim 1, wherein the auxiliary electrode comprises: an inorganic layer on the circuit layer; and a conductive layer on the inorganic layer.
3. The display device of claim 2, wherein the inorganic layer of the auxiliary electrode comprises indium zinc oxide, indium tin oxide, silicon oxide, silicon oxynitride, or silicon nitride.
4. The display device of claim 1, wherein the auxiliary electrode comprises: a plurality of first mesh lines each extending along a first direction and arranged along a second direction crossing the first direction; a plurality of second mesh lines each extending along the second direction and arranged along the first direction; and a crossing area at which a first mesh line among the plurality of first mesh lines and a second mesh line among the plurality of second mesh lines intersect with each other, and the through hole which is defined by the light emitting functional layer corresponds to the crossing area of the auxiliary electrode.
5. The display device of claim 4, wherein the plurality of first mesh lines and the plurality of second mesh lines are connected to each other to have an integral shape.
6. The display device of claim 4, wherein the auxiliary electrode further comprises at the crossing area, an expansion portion which is extended from the first mesh line and the second mesh line in a direction away from the crossing area.
7. The display device of claim 6, wherein the expansion portion has a circular shape or a polygonal shape.
8. The display device of claim 6, wherein the auxiliary electrode further comprises: the crossing area provided in plural including a plurality of crossing areas, and each of the plurality of crossing areas including the expansion portion to define a plurality of expansion portions.
9. The display device of claim 8, wherein the light emitting functional layer includes the through hole provided in plural including a plurality of through holes, and the plurality of through holes of the light emitting functional layer respectively correspond to the plurality of crossing areas of the auxiliary electrode.
10. The display device of claim 8, wherein the light emitting functional layer includes the through hole provided in plural including a number of the through holes, the auxiliary electrode further comprises a number of the crossing areas, and the number of the through holes in the light emitting functional layer is smaller than the number of the crossing areas of the auxiliary electrode.
11. The display device of claim 6, wherein the auxiliary electrode further comprises: the crossing area provided in plural including a number of the crossing areas, the expansion portion provided in plural including a number of the expansion portions, and the number of the expansion portions smaller than the number of the crossing areas, and the light emitting functional layer includes the through hole provided in plural including a number of the through holes, wherein the number of the through holes in the light emitting functional layer is smaller than the number of the crossing areas of the auxiliary electrode, and the number of the expansion portions of the auxiliary electrode corresponds to the number of the through holes in the light emitting functional layer.
12. The display device of claim 1, further comprising a spacer which is spaced apart from the through hole in the light emitting functional layer and extends further from the circuit layer than the pixel definition layer.
13. The display device of claim 12, wherein the auxiliary electrode is spaced apart from the spacer.
14. The display device of claim 1, further comprising: a display area including the light emitting element, a peripheral area which is adjacent to the display area along both a first direction and a second direction which crosses the first direction, the auxiliary electrode in the display area and in the peripheral area, and within the peripheral area: a power line which is electrically connected to the auxiliary electrode and from which the power is provided, a connection electrode which electrical connects the power line and the auxiliary electrode to each other, and the auxiliary electrode receives the power via the connection electrode at a first portion of the auxiliary electrode which is spaced apart from the display area along the first direction and a second portion of the auxiliary electrode which is spaced apart from the display area along the second direction.
17. The display device of claim 15, wherein the auxiliary electrode comprises: an inorganic layer on the circuit layer; and a conductive layer on the inorganic layer.
18. The display device of claim 17, wherein the inorganic layer comprises indium zinc oxide, indium tin oxide, silicon oxide, silicon oxynitride, or silicon nitride.
19. The display device of claim 15, wherein the auxiliary electrode comprises: a plurality of first mesh lines extending along a first direction and arranged along a second direction which crosses the first direction; a plurality second mesh lines extending along the second direction and arranged along the first direction; and a crossing area at which a first mesh line among the plurality of first mesh lines and a second mesh line among the plurality of second mesh lines intersect with each other, and the through hole which is defined by the light emitting functional layer of the light emitting element corresponds to the crossing area of the auxiliary electrode.
20. The display device of claim 19, wherein the auxiliary electrode further comprises at the crossing area, an expansion portion which is extended from the first mesh line and the second mesh line in a direction away from the crossing area.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627